                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 1 of 9 Page ID #:8917



                                         1 ANDREW P. BRIDGES (CSB No. 122761)
                                           abridges@fenwick.com
                                         2 FENWICK & WEST LLP
                                           801 California Street
                                         3 Mountain View, CA 94041
                                           Telephone: 650.988.8500
                                         4 Facsimile: 650.928.5200
                                         5 JEDEDIAH WAKEFIELD (CSB No. 178058)
                                           jwakefield@fenwick.com
                                         6 TODD R. GREGORIAN (CSB No. 236096)
                                           tgregorian@fenwick.com
                                         7 ERIC B. YOUNG (CSB No. 318754)
                                           eyoung@fenwick.com
                                         8 FENWICK & WEST LLP
                                           555 California Street, 12th Floor
                                         9 San Francisco, CA 94104
                                           Telephone: 415.875.2300
                                        10 Facsimile: 415.281.1350
                                        11 RONALD P. SLATES, SBN: 43712
                                           rslates2@rslateslaw.com
                                        12 RONALD P. SLATES, P.C.
F ENWICK & W ES T LLP




                                           500 South Grand Avenue, Suite 2010
                        LAW




                                        13 Los Angeles, CA 90071
                                           Telephone: 213.624.1515
                         AT
                        ATTO RNEY S




                                        14 Facsimile: 213.624.7536
                                        15 Attorneys for Plaintiffs/Judgment Creditors,
                                           GIGANEWS, INC. and LIVEWIRE
                                        16 SERVICES, INC.
                                        17
                                                                    UNITED STATES DISTRICT COURT
                                        18
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                        19
                                        20 GIGANEWS, INC., a Texas corporation;           Case No.: 2:17-cv-05075-AB (JPR)
                                           and LIVEWIRE SERVICES, INC., a
                                        21 Nevada corporation,                            PLAINTIFFS’ MOTION IN
                                                                                          LIMINE NO. 7 TO EXCLUDE
                                        22                   Plaintiffs,                  INFLAMMATORY TOPICS THE
                                                                                          COURT HAS ALREADY
                                        23         v.                                     DEEMED IRRELEVANT
                                        24 PERFECT 10, INC., a California                 Date:        March 1, 2019
                                           corporation; NORMAN ZADA, an                   Time:        11:00 A.M.
                                        25 individual; and DOES 1-50, inclusive,          Courtroom:   7B
                                                                                          Trial:       March 26, 2019
                                        26                   Defendants.                  Judge:       Hon. André Birotte Jr.
                                        27
                                        28
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                                CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 2 of 9 Page ID #:8918



                                         1                        NOTICE OF MOTION AND MOTION
                                         2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                         3         Plaintiffs Giganews, Inc. and Livewire Services, Inc. give notice that they
                                         4 will present to the Court this motion in limine to exclude Defendants Perfect 10 and
                                         5 Norman Zada from offering or presenting to the jury evidence or argument on the
                                         6 irrelevant and inflammatory subjects Defendants have sought to introduce into the
                                         7 case, as they demonstrated in earlier their requests for admission. The subjects
                                         8 include scurrilous accusations that Plaintiffs are involved with child pornography;
                                         9 baseless and false comparisons to Megaupload, a notorious criminal copyright
                                        10 infringer; and the like. During discovery the Magistrate Judge issued a protective
                                        11 order relieving Plaintiffs of any obligation to respond to the discovery requests on
                                        12 these topics. The Court should now rule similarly that Defendants cannot parade
F ENWICK & W ES T LLP
                        LAW




                                        13 those or similar topics before the jury. Such “evidence” is not probative of any
                         AT
                        ATTO RNEY S




                                        14 claim or defense in the action and will prejudice Plaintiffs by confusing the issues,
                                        15 misleading and inflaming the jury, and wasting time. As Defendants explain
                                        16 below, some of the proposed “evidence” is also hearsay and is inadmissible for that
                                        17 reason as well. The hearing will occur on March 1, 2019 at 11:00 a.m. or at any
                                        18 other date and time the Court directs. Plaintiffs move pursuant to Rules 401, 402,
                                        19 403, and 801–803 of the Federal Rules of Evidence.
                                        20         Plaintiffs base the motion on this notice, the attached memorandum of points
                                        21 and authorities, all pleadings and papers on file in this action, and any other matters
                                        22 that the Court may consider at the final pretrial conference hearing. This motion
                                        23 follows the conference of counsel pursuant to L.R. 7–3, which took place on
                                        24 January 17, 2019.
                                        25
                                        26
                                        27
                                        28
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                   1               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 3 of 9 Page ID #:8919



                                         1                MEMORANDUM OF POINTS AND AUTHORITIES
                                         2         Giganews and Livewire ask the Court to exclude any evidence on the
                                         3 irrelevant, inflammatory, prejudicial, and confusing topics that Defendants
                                         4 originally sought to introduce in Perfect 10’s requests for admission. During
                                         5 discovery, Perfect 10 served requests regarding child pornography and criminal
                                         6 copyright liability of nonparties in the European Union, among many other topics.
                                         7 See Dkt. 45-1. The Court granted Plaintiffs’ motion for protective order, describing
                                         8 the requests as “absurd” and “far afield” given the “narrow focus to this case.”
                                         9 Dkts. 56-4 (July 19, 2018 Hearing Transcript) at 4:25–6:12; 52 at 1. Two months
                                        10 later Defendants proffered evidence on the same subjects as “undisputed facts” to
                                        11 support their motion for summary judgment. See Dkts. 67, 72. That suggests that
                                        12 Defendants will attempt the same tactics at trial and justify an order barring them.
F ENWICK & W ES T LLP
                        LAW




                                        13         The claims in this case are straightforward:
                         AT




                                                       • Actual fraud requires Plaintiffs to show that Perfect 10 transferred its
                        ATTO RNEY S




                                        14
                                        15                cash and assets to Mr. Zada to “hinder, delay, or defraud” a creditor.
                                        16                Cal. Civ. Code § 3439.04(a)(1).
                                        17             • Constructive fraud requires Plaintiffs to show that the Perfect 10 did
                                        18                not receive reasonably equivalent value for its transfers, and that the
                                        19                transfer was made while Perfect 10 had unreasonably small assets for
                                        20                its contemplated business, or that it intended to incur or reasonably
                                        21                should have believed that it would incur debts beyond its ability to pay
                                        22                as they became due. See Donell v. Kowell, 533 F.3d 762, 770–71 (9th
                                        23                Cir. 2008). Constructive fraud has an “objective” standard, meaning
                                        24                that Mr. Zada’s subjective beliefs about whether Perfect 10 would
                                        25                become insolvent are irrelevant. See In re Heller Ehrman LLP, Bankr.
                                        26                No. 08-32514DM, 2013 WL 951706, at *10 (N.D. Cal. Mar. 11,
                                        27                2013).
                                        28
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                   2               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 4 of 9 Page ID #:8920



                                         1              • Plaintiffs’ claim under Cal. Civ. Code § 3440 requires only that they
                                         2                 show that Perfect 10 transferred its physical property without an
                                         3                 immediate delivery.
                                         4         Defendants’ evidence is not relevant to any of these claims and is therefore
                                         5 inadmissible. Fed. R. Evid. 401 & 402; McEuin v. Crown Equip. Corp., 328 F.3d
                                         6 1028, 1032–33 (9th Cir. 2003). Further, the danger of confusion of the issues and
                                         7 prejudice arising from wild references to child pornography or criminal copyright
                                         8 offenses by non-parties, inflammatory discussions of “theft,” and the like
                                         9 substantially outweighs any probative value. See Fed. R. Evid. 403; Trevino v.
                                        10 Gates, 99 F.3d 911, 922 (9th Cir. 1996). The Court should exclude evidence on the
                                        11 following topics:
                                        12         1.      Evidence or argument regarding child pornography, including Mr.
F ENWICK & W ES T LLP
                        LAW




                                        13                 Zada’s attempts to use Plaintiffs’ services and software to locate
                         AT
                        ATTO RNEY S




                                        14                 child pornography on the Usenet
                                        15         Mr. Zada proposes to offer testimony about using the Mimo newsreader and
                                        16 Giganews’s Usenet access services to search for child pornography. This is an
                                        17 improper and offensive attempt to tar Plaintiffs with a false association. Mr. Zada
                                        18 has used this same tactic throughout his cases. See Dkts. 45-1; 56-4 at 4:25–6:12;
                                        19 67; 72 at No. 49. This is a standard tactic of Mr. Zada. Two former employees
                                        20 testified that Mr. Zada made them search for child pornography on the internet to
                                        21 bolster his attacks on Google, causing the employees personal distress. See Dkt.
                                        22 45-2, Ex. E at 59:1–62:25 & Ex. F at 60:10–61:2. Mr. Zada maintained a printed
                                        23 file of child pornography that he originally claimed was for use against “culprits”
                                        24 and later sought to use against Google and its executives. Id.
                                        25         This tactic has no place in this case. Mr. Zada’s proposed testimony—that he
                                        26 believes Plaintiffs are purveyors of child pornography—is not relevant to any claim
                                        27 or defense in the action. It does not bear on whether Mr. Zada intended to hinder,
                                        28 delay, or defraud a creditor of Perfect 10 when he removed Perfect 10’s cash and
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                    3              CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 5 of 9 Page ID #:8921



                                         1 assets. Nor does it show whether an attorney’s fee award or discovery sanction was
                                         2 a foreseeable risk of Perfect 10’s copyright litigation during 2014. It is a gratuitous
                                         3 attempt to smear Plaintiffs and inflame the jury.
                                         4         2.      References to Plaintiffs as “thieves” or “stealing other people’s
                                         5                 property,” and the like, and inflammatory hypotheticals about theft
                                         6         The Court should exclude evidence and argument directly or indirectly
                                         7 referring to Plaintiffs as thieves or criminals as irrelevant and prejudicial. Mr. Zada
                                         8 repeatedly made similar comments at his deposition and relied on them as
                                         9 “evidence” at summary judgment. Dkt. 73 at ¶¶ 28-29; Dkt. 69 at ¶ 4 (“I have
                                        10 heard Dr. Zada many times compare the related case to a case involving the theft of
                                        11 real property. . . . ‘[B]ecause Giganews is basically stealing other people’s property,
                                        12 they are never going to win.’”). Mr. Zada has also used the following hypotheticals
F ENWICK & W ES T LLP
                        LAW




                                        13 to characterize Plaintiffs’ services:
                         AT




                                                   • “if someone has a car lot which contains stolen cars and legally owned
                        ATTO RNEY S




                                        14
                                        15              cars, the fact that one sells all of the cars on the lot does not protect them
                                        16              from being prosecuted.”
                                        17         • “if someone steals a car using a robot, the fact that the theft was
                                        18              accomplished in some automated fashion would not be a viable defense.”
                                        19 Dkt. 45-1 at 84; see also 52 at 1; 56-4 at 4:25–6:12.
                                        20         These characterizations have no bearing on the transfers from Perfect 10 to
                                        21 Mr. Zada to frustrate Plaintiffs’ enforcement of the judgment. They are an attempt
                                        22 to smear Plaintiffs as copyright infringers, contrary to the judgments of this Court
                                        23 and the Ninth Circuit, and to liken Plaintiffs’ services to common theft. These
                                        24 inflammatory suggestions are highly prejudicial and will confuse and mislead the
                                        25 jury. See, e.g., Optional Capital, Inc. v. Kyung Joon Kim, No. CV 04-3866 ABC
                                        26 (PLAx), 2007 WL 9653243, at *2-3 (C.D. Cal. Dec. 18, 2007) (excluding
                                        27 statements that defendants’ actions “constitute the largest or one of the largest fraud
                                        28 schemes ever conducted” and “constituted a crime”); U.S. E.E.O.C. v. Consol.
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                      4               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 6 of 9 Page ID #:8922



                                         1 Energy, Inc., No. 1:13-cv-215 (STAMP), 2015 WL 2170012, at *1–3 (N.D. W. Va.
                                         2 May 8, 2015) (excluding “evidence concerning irrelevant and hypothetical rationale
                                         3 for defendants’ action” where evidence was “speculative” and would “not provide
                                         4 actual proof of [defendants’] state of mind”), aff’d, 860 F.3d 131 (4th Cir. 2017),
                                         5 cert. denied, 138 S. Ct. 976 (2018). The Court should therefore exclude them.
                                         6         3.     Evidence or argument regarding copyrighted works not owned by
                                         7                Perfect 10
                                         8         Defendants propose to offer evidence and argument at trial that the Usenet
                                         9 contains Hollywood movies, television shows, and popular music, and that these
                                        10 are accessible through Plaintiffs’ services. See, e.g., Dkt. 45-1 at 69–78; Dkt. 72 at
                                        11 Nos. 43, 45, 65; Dkt. 74 at 27, 41, 44-47. As none of the copyrights in these works
                                        12 belong to Perfect 10, the evidence bears no connection to the original copyright
F ENWICK & W ES T LLP
                        LAW




                                        13 case, let alone the claims here. They are irrelevant to prove reasonable likelihood
                         AT
                        ATTO RNEY S




                                        14 of a litigation loss for Perfect 10 or a fee award against it. In the copyright case
                                        15 itself, the Court ruled that similar evidence was irrelevant: “A ‘general awareness
                                        16 that infringement may be occurring’ is usually irrelevant to the specific question of
                                        17 whether a particular defendant violated a particular copyright held by a particular
                                        18 plaintiff.” Gregorian Decl. Ex. 16 (quoting Viacom Int’l. v. YouTube, Inc., 676
                                        19 F.3d 19, 35 (2d Cir. 2012). Evidence of this nature collaterally attacks the district
                                        20 court’s summary judgment rulings, confuses the jury, and distracts from the
                                        21 relevant issues: Defendants’ transfers and financial fraud. The Court should exclude
                                        22 it.
                                        23         4.     Evidence of other civil and criminal litigation or investigations that
                                        24                do not involve Plaintiffs or Perfect 10
                                        25         Defendants propose to offer evidence of civil and criminal proceedings
                                        26 against nonparties—including some in foreign countries—to prove that Perfect 10
                                        27 expected to win its copyright case against Giganews and could therefore not
                                        28 reasonably foresee incurring a fee award or monetary sanction. See, e.g., Dkt. 73 at
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                   5               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 7 of 9 Page ID #:8923



                                         1 ¶¶ 33, 40; Dkt. 72 at 7–14; Dkt. 73 at ¶ 35, Ex. 20 (compiling “articles which I have
                                         2 found regarding arrests of Usenet Operators in Europe”). But those unrelated
                                         3 proceedings against unrelated parties have no bearing on whether Perfect 10 would
                                         4 succeed on its claims against Giganews. Mr. Zada’s subjective beliefs about them
                                         5 are similarly irrelevant, as they are independent of whether Mr. Zada made the
                                         6 transfers to hinder Perfect 10 creditors, and they do not show whether a fee or
                                         7 sanctions award was a foreseeable risk of Perfect 10’s 2014 cases against Giganews
                                         8 and others. This evidence will also prejudice Plaintiffs, as it will mislead the jury
                                         9 and sow confusion as to whether Plaintiffs were a target of these other proceedings.
                                        10 See Fed. R. Evid. 403.
                                        11         5.     Evidence of the conduct of non-parties, including inflammatory
                                        12                comparisons to Megaupload, Usenet.com, UseNext
F ENWICK & W ES T LLP
                        LAW




                                        13         The Court should similarly exclude evidence of bad or questionable conduct
                         AT
                        ATTO RNEY S




                                        14 by nonparties as irrelevant and prejudicial. Perfect 10 and Mr. Zada have drawn
                                        15 inapplicable parallels between Plaintiffs and various Usenet operators or copyright
                                        16 malfeasants like Megaupload that uploaded copyrighted materials without
                                        17 permission. See Dkt. 45-1 at 15, 31, 40, 44-45, 65–69; Dkt. 72 Nos. 34–39, 42, 44–
                                        18 45, 47, 64, 86, 89-91, 170-171. This Court ruled in the copyright case that Mr.
                                        19 Zada’s parallels were baseless:
                                        20         Judge Collins held that it was at last sufficiently plausible to pass the
                                        21         pleading stage in light of the fact that another website,
                                        22         megaupload.com, had previously been found in criminal proceedings
                                        23         to have uploaded massive quantities of copyright materials to its own
                                        24         servers. After considerable discovery, there is simply no evidence to
                                        25         bear out that unlikely allegation.
                                        26 Gregorian Decl. Ex. 17 at 12 (emphasis added, internal citations omitted). The
                                        27 Court should not allow Mr. Zada to draw irrelevant and unsupported comparisons
                                        28 in this case. Improperly associating Giganews and Livewire with nonparties that
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                    6               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 8 of 9 Page ID #:8924



                                         1 have committed bad acts also prejudices Plaintiffs and will confuse the jury. The
                                         2 Court should exclude the comparisons and evidence in support of them.
                                         3         6.     Evidence of amicus arguments in the Ninth Circuit appeal and other
                                         4                cases
                                         5         The Court should also exclude as irrelevant any reference to amicus briefs,
                                         6 their proponents, or their arguments in the copyright case or any other case.
                                         7 Defendants propose to submit in evidence briefs from the Motion Picture
                                         8 Association of America and the Recording Industry Association of America in the
                                         9 Ninth Circuit appeal, and a Department of Justice brief in the unrelated Spanski
                                        10 case. DX 331, 332, and 342. The briefs were months and years after the transfers
                                        11 at issue and therefore have no connection to Mr. Zada’s intent when he transferred
                                        12 Perfect 10’s cash and assets. Nor do arguments that the recording and movie
F ENWICK & W ES T LLP
                        LAW




                                        13 industries made on appeal after the fee award, and which did not pertain to the fee
                         AT
                        ATTO RNEY S




                                        14 award, bear on whether the fee award (or any other debt of Perfect 10 such as a
                                        15 discovery sanction) was reasonably foreseeable. See Cal. Civ. Code
                                        16 § 3439.04(a)(2). The briefs are irrelevant, and they carry a grave risk of juror
                                        17 confusion that outweighs any probative value. The Court should exclude them.
                                        18                7.      Mr. Zada’s correspondence with government officials
                                        19         Defendants propose to introduce correspondence between Mr. Zada and
                                        20 government officials in his effort to lobby for action against Giganews or otherwise
                                        21 to curry favor or sympathy. See Gregorian Decl. Ex. 18. Defendants argue that Mr.
                                        22 Zada relied on the responses he received for his subjective belief in Perfect 10’s
                                        23 case. For the reasons Plaintiffs set forth above, Mr. Zada’s subjective opinions are
                                        24 irrelevant, and the Court should exclude this evidence as confusing and misleading.
                                        25 Further, Defendants have designated no witnesses who can establish the
                                        26 government officials have or had personal knowledge about the copyright case, and
                                        27 statements from those officials are hearsay.
                                        28
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                  7               CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 151 Filed 01/18/19 Page 9 of 9 Page ID #:8925



                                         1                                         CONCLUSION
                                         2         None of the evidence Plaintiffs seek to exclude can bear, either logically or
                                         3 legally, on the claims. Introduction of the evidence would confuse the narrow
                                         4 issues before the jury and inflame the proceedings and the jury. The Court should
                                         5 grant Giganews and Livewire’s motion in limine and exclude all testimony,
                                         6 evidence, and argument on these topics.
                                         7
                                         8 Dated: January 18, 2019                  Respectfully submitted,
                                         9                                          FENWICK & WEST LLP
                                        10
                                        11                                          By: /s/ Todd R. Gregorian
                                                                                        Todd R. Gregorian
                                        12
F ENWICK & W ES T LLP




                                                                                       Attorneys for Plaintiffs/Judgment
                        LAW




                                        13                                             Creditors
                         AT




                                                                                       GIGANEWS, INC. and LIVEWIRE
                        ATTO RNEY S




                                        14                                             SERVICES, INC.
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                              PLAINTIFFS’ MIL NO. 7—INFLAMMATORY
                                              TOPICS                                   8              CASE NO.: 2:17-CV-05075-AB (JPR)
